931 A.2d 261 (2007)
284 Conn. 906
Anthony D. BOONE, Administrator (Estate of Kyle Kalik Boone), et al.
v.
WILLIAM W. BACKUS HOSPITAL.
Supreme Court of Connecticut.
Decided September 5, 2007.
Joseph A. Moniz, Hartford, in support of the petition.
*262 Jeffrey F. Buebendorf, Norwich, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 102 Conn.App. 305, 925 A.2d 432 (2007), is denied.
NORCOTT, J., did not participate in the consideration or decision of this petition.